Citation Nr: 1509731	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-45 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a pulmonary disorder (including chronic obstructive pulmonary disease), to include as secondary to a service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1966 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claims in February 2013.

In November 2012, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for coronary artery disease (CAD).  This grant of service connection is considered to be a full grant of the benefits on appeal for this claim.  The CAD claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

On remand, the AOJ was instructed to obtain new VA examinations for the Veteran's claimed disabilities with opinions on whether these disabilities were caused or aggravated by his military service or a service-connected disability.  The AOJ provided the Veteran with a VA examination in March 2013 with a May 2013 addendum opinion.  The examination/addendum opinion found the Veteran's bilateral knee, pulmonary, and sleep apnea disorders were not related to his service or a service-connected disability.  However the examiners failed to address the Veteran's newly service-connected CAD and whether the Veteran's claimed disabilities may have been caused or aggravated by this disability.  

Further, the May 2013 examiner only addressed whether there was a direct link between the Veteran's claimed and service-connected disabilities, without addressing whether any weight gain related to his service-connected disabilities caused or aggravated the disabilities.  The Veteran has been assigned a 40 percent evaluation for his diabetes mellitus, an evaluation that contemplates regulation of physical activities.  Finally, the examiners failed to address the Veteran's contentions of bilateral knee pain since service.  In light of these deficiencies, the claims must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the March 2013 VA examiner for an addendum opinion.  If the March 2013 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including this remand.  

The examiner should again state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee degenerative joint disease, right knee degenerative joint disease, pulmonary disorder (including COPD), and/or sleep apnea was caused or aggravated (made worse) by his military service or a service-connected disability, including DM, hypertension, and CAD.  

The examiner must specifically address the Veteran's argument that his service-connected disabilities have contributed to his obesity, which has in turn caused or aggravated his bilateral knee degenerative joint disease, pulmonary disorder, and sleep apnea.  The examiner is reminded that the Veteran's DM evaluation contemplates regulation of activities.

With regard to the Veteran's bilateral knee degenerative joint disease, the examiner must specifically address the Veteran's contentions of continuous knee symptoms since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the claims for service connection for left knee degenerative joint disease, right knee degenerative joint disease, a pulmonary disorder, and sleep apnea, all to include as secondary to a service-connected disability, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

